Title: To Benjamin Franklin from ——— Epidorge, 12 February 1781
From: Epidorge, ——
To: Franklin, Benjamin


Monsieur
A Dunkerque Le 12 fevrier 1781.
Je prens la Liberté de Suplier humblement Vôtre Excellence de me faire la grace de me mander si La Requête que Les Vingt Volontaires faisant partie de L’Equipage du Sieur Cuningham Américain qui Commandoit La Benganza armée En Course à Dunkerque Vous Est parvenuë; comme ils ont établis chez moi leur Domicile, ils ne me donnent aucun Repos et Croyent que je n’ai pas mits Exactement L’adresse de Votre Excellence.
Quant à moi, Monsieur, Je n’ignore pas que c’est L’a fatiguer, que de vous importuner une Seconde fois; mais Comme quelques uns d’entre Eux me Sont alliés; J’ose tout Espérér de Vôtre indulgence.
Mr. Coffine qui étoit L’armateur dudt: Corsaire ou qui passoit pour tel, Leur mêt la désolation dans Le Coeur, venant de leur assurer quil ne Se mêloit plus de cette affaire Et quil n’avoit reçu aucune Reponse de Vôtre Excellence.
Permettez, Monsieur, que J’aie l’honneur d’observer à Vôtre Exellence que ces Vingt Cy, ne Sont pas dans Le Cas de Ceux qui n’ont reçus à Bilbao que Leurs gages et non Leurs parts de prises, Vû quils étoient déserteurs dudit Corsaire et dont je trouve quils ont êté encore fort heureux; aulieu que Les Vingt Volontaires Supliants Reclâment à mains Jointes La puissante protection de Vôtre Excellence pour quelle Daigne leur accorder La grace de les mêttre à même de parvenir à toucher Leurs gages En plein, ainsy que Leurs parts de prises, qui Leurs Sont Si légitimement dus; même Leurs parts de celles que Le dit Corsaire a faites pandant Leur Détention dans Les prisons D’angleterre a Cause que La Premiere prise qui fut faite au Sortir de la Rade de Dunkerque fut Reprise par Les Anglois, ou par ordre du dit Capitne. Cuningham ils passerent dans la susdite prise pour L’a Conduire dans un des premiers ports de france. Ils ont donc tous Les Vingt été pendant 25. mois dans la prison nommée fortune et à Leur Retour En france ils n’ont Rien eû de plus pressé que de se faire Connoïtre à M. Coffine quils ont toujours Connu pour être L’armateur à Dunkerque et qui paroit Les avoir amusé jusqu’au Aujourdhui, En Leur protestant quil ne Reçoit aucune Réponse de Votre Excellence; Du moins devoit-il Leur faire la Justice de Les adresser à Un ou plusieurs autres Corespondans pour Reclâmer Leurs justes prétentions; Ce qui Leur fait avoir Recours à la Munificence, humanité et Bonté de Vôtre Excellence (qui peut tout En sa qualité de Plénipotentiaire des Etats unis de L’Amérique.)
En mon Particulier, Monsieur, je n’ai point de termes assez Expressifs pour Vous peindre l’humble Grace que j’aurois à Rendre à Vôtre Excellence de Vouloir Bien m’accorder La grace de me donner Les moïens de pouvoir m’adresser aux personnes qui doivent Régler Les Comptes de l’armement du Susdit Corsaire Le Benganza, pour Calmer en attendant Ces Susdits Volontaires infortunés: Je les Engagerai à faire des Voeux au tout Puissant pour la Conservation des précieux jours de Vôtre Excellence, L’honneur de sa Reponse fait tout Leur Espoir et Suis avec un très profond Respect De Vôtre Excellence Le trés humble et trés obeissant Serviteur
Epidorgeancien Greffier militaire aDunkerque agé de 78. ans

Les Vingt volontaires dudt: Corsaire Sont En Registrés au Bureau des classes du port de Dunkerque Et L’armateur tel quil puisse être doit avoir fait une Réserve dans la Reddition de Ses Comptes En faveur des Susdits Vingt Volontaires: Le tout Est de scavoir Le Domicile du dit armateur Car il sera toujours Responsable de Leurs pretentions Votre Excellence, Monsieur, a Le pouvoir de Le Contraindre à Leur En tenir Compte.

